Citation Nr: 0111234	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-40 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for digestive problems, 
including heartburn and abdominal pain, due to an undiagnosed 
illness.  

2.  Entitlement to service connection for rectal bleeding, 
due to an undiagnosed illness.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from July 1972 to 
March 1985 and from August 1990 to March 1991.  According to 
the veteran's service personnel records, he served in support 
of Operation Desert Shield from August 1990 to March 1991, 
had approximately six months of foreign service during this 
period, and was awarded the Southwest Asia Service Medal as 
well as the Kuwait Liberation Medal.  In addition, the 
veteran had reserve service with the Tennessee Army National 
Guard.  

Previously, by a November 1992 rating action, the RO denied 
service connection for a hiatal hernia on the basis that this 
disability was not incurred in, or aggravated by, the 
veteran's active military duty.  Although notified of this 
decision in the following month, the veteran did not appeal 
the denial.  Consequently, the decision became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

Subsequently, by a March 1994 rating action, the RO 
determined that new and material evidence sufficient to 
reopen the claim for service connection for a hiatal hernia 
had not been received.  Additionally, the RO denied service 
connection for gastritis, hemorrhoids, and sinusitis on the 
basis that these disorders were not incurred in, or 
aggravated by, the veteran's active service.  In April 1994, 
the RO notified the veteran of the decision.  However, the 
veteran did not appeal the denials.  The determination, 
therefore, became final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  

Thereafter, by a May 1994 rating action, the RO confirmed the 
denial of service connection for gastritis on the basis that 
the disability was not incurred in, or aggravated by, the 
veteran's active service.  In June 1994, the RO notified the 
veteran of the decision.  However, the veteran did not appeal 
the denial.  The determination, therefore, became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  
The current appeal arises from two rating actions of the 
Nashville, Tennessee, regional office (RO).  In June 1995 and 
January 1996 decisions, the RO, in pertinent part, denied the 
issues of whether new and material evidence had been received 
sufficient to reopen previously denied claims for service 
connection for a hiatal hernia, gastritis, hemorrhoids, and 
sinusitis.  

During the current appeal, however, the veteran has 
essentially contended that he incurred digestive problems 
(including heartburn and abdominal pain) as well as rectal 
bleeding as a result of undiagnosed illnesses sustained 
during his active service in the Saudi Arabia.  Consequently, 
by a February 1997 rating action, the RO redefined two of the 
issues on appeal and, in particular, adjudicated, on a de 
novo basis, the specific issues of entitlement to service 
connection for digestive problems, including heartburn and 
abdominal pain, due to an undiagnosed illness as well as 
entitlement to service connection for rectal bleeding due to 
an undiagnosed illness.  Thereafter, the RO has continued to 
adjudicate the digestive and rectal claims in this manner.  

Importantly, the claims folder contains no prior final 
denials of the issues of entitlement to service connection 
for digestive problems, including heartburn and abdominal 
pain, due to an undiagnosed illness and for rectal bleeding, 
due to an undiagnosed illness.  As the Board of Veterans' 
Appeal (Board) has discussed, the RO's prior denials of 
service connection for a hiatal hernia, gastritis, and 
hemorrhoids in November 1992, March 1994, and May 1994 were 
made on the basis of direct service connection without 
consideration of the recent laws and regulations pertinent to 
Persian Gulf claims.  As the veteran has asserted during the 
current appeal that his digestive and rectal claims are 
warranted because these disabilities are the result of 
undiagnosed illnesses incurred during his Persian Gulf 
service, and as the claims folder contains no prior final 
denial of service connection for these disabilities on the 
basis of the relevant Persian Gulf laws and regulations, the 
Board concurs with the RO that the issues of entitlement to 
service connection for digestive problems, including 
heartburn and abdominal pain, due to an undiagnosed illness 
and for rectal bleeding, due to an undiagnosed illness should 
be adjudicated on a de novo basis.  These claims are, 
therefore, correctly stated as listed on the first page of 
this decision.  
Further review of the claims folder indicates that, by the 
January 1996 rating action, the RO also denied the issue of 
entitlement to service connection for a psychiatric disorder.  
Thereafter, the veteran perfected a timely appeal with 
respect to the denial of this claim.  Subsequently, by a 
September 1999 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating to this disability, 
effective from October 1997.  In a supplemental statement of 
the case which was furnished to the veteran and his 
representative in August 2000 pursuant to the current appeal, 
the RO explained that the award of service connection for 
PTSD with symptoms of anxiety and depression was considered 
to be a full grant of benefits sought on appeal (with regard 
to the claim for service connection for a psychiatric 
disorder).  Consequently, the RO removed the veteran's 
psychiatric claim from appellate status.  The Board concurs.  
Accordingly, the veteran's psychiatric claim is not before 
the Board for appellate consideration.  

Moreover, in a July 1998 statement, the veteran appeared to 
raise the issues of entitlement to service connection for 
bilateral hip and middle back disabilities, as secondary to 
the service-connected low back strain with degenerative joint 
disease and the service-connected arthritis of the cervical 
spine.  These secondary service connection claims are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law since the RO 
issued its supplemental statement of the case in August 2000.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became law.  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  Because the RO has not yet considered whether any 
additional notification or development actions are required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will therefore remand the issues on appeal, as 
listed on the title page, to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA, as these claims were 
pending as of the date of passage of this law, November 9, 
2000.  Karnas, 1 Vet. App. 308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the veteran's claims because 
they have not been developed at the RO-level under the VCAA 
provisions.  Id.; see also VAOPGCPREC 3-2001, dated January 
21, 2001 (addresses readjudication of finally denied claims 
under the VCAA).

Additionally, in an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

In particular, with regard to the claims for service 
connection for digestive problems (including heartburn and 
abdominal pain) due to an undiagnosed illness and for service 
connection for rectal bleeding due to an undiagnosed illness 
as well as the veteran's petition to reopen his previously 
denied claim for service connection for sinusitis, the Board 
notes that a complete and thorough review of the claims 
folder indicates that the veteran has received treatment for 
various disorders, including the claimed disabilities on 
appeal, at the VA Medical Center (VAMC) in Nashville, 
Tennessee.  Significantly, however, the most recent records 
of treatment that the veteran has received at this medical 
facility which have been obtained and associated with the 
claims folder are dated in 1999.  

On remand, therefore, the Board believes that an attempt 
should be made to procure copies of records of more recent 
treatment that the veteran may have received at the Nashville 
VAMC.  See Simington v. Brown, 9 Vet. App. 334 (1996) (per 
curiam) (stipulating that VA is deemed to have constructive 
knowledge of any documents "within the Secretary's control" 
and that any such documents relevant to the issue under 
consideration must be included in the record on appeal).  See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(regarding records in constructive possession of VA).  

Specifically with regard to the veteran's petition to reopen 
his previously denied claim for service connection for 
sinusitis, the Board notes that, previously, by a March 1994 
rating action, the RO initially denied service connection for 
sinusitis.  In the following month, the RO notified the 
veteran of the denial.  However, the veteran failed to 
initiate an appeal by specifically expressing disagreement 
with this denial.  Consequently, the March 1994 decision as 
to this issue became final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  Therefore, the claim for 
service connection for sinusitis may now be considered on the 
merits only if "new and material" evidence has been 
received since the time of the RO's March 1994 rating action.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996).  

In this regard, the Board notes that, in September 1998, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  According to this regulatory 
provision, "new and material evidence" means evidence not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

Review of the record in the present case reveals that the RO, 
in its rating actions, statement of the case, and 
supplemental statements of the case, employed the 
now-invalidated Colvin test when addressing the veteran's 
claim to reopen.  This is significant because the Court has 
held that, when the Board proposes to address in its decision 
a question that has not yet been addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and whether the statement of the case and/or supplemental 
statement of the case fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded in order to avoid prejudice to the claimant.  
Bernard, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present his case solely 
within the context of § 3.156(a).  Nor has the RO considered 
the § 3.156(a) standard alone, without consideration the 
Colvin "change in outcome" test.  Consequently, in order to 
ensure that the veteran receives full due process of law and 
that the possibility of prejudice is avoided, the Board will 
remand to the RO the veteran's petition to reopen his claim 
for service connection for sinusitis.  38 C.F.R. § 19.9 
(2000).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  In particular, the RO should contact 
the veteran and inform him of his right 
to present additional argument and/or 
evidence on his claims for service 
connection for digestive problems 
(including heartburn and abdominal pain) 
due to an undiagnosed illness and for 
service connection for rectal bleeding 
due to an undiagnosed illness as well as 
on his petition to reopen the previously 
denied claim for service connection for 
sinusitis.  The additional material 
received, if any, should be associated 
with the claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
VAMC in Nashville, Tennessee to furnish 
copies of records of treatment that the 
veteran has received at that medical 
facility since September 1999.  Copies of 
all such available records should be 
associated with the veteran's claims 
folder.  

4(a).  Thereafter, following any 
additional development deemed necessary, 
the RO should readjudicate the issues of 
entitlement to service connection for 
digestive problems, including heartburn 
and abdominal pain, due to an undiagnosed 
illness and for rectal bleeding, due to an 
undiagnosed illness.  Additionally, the RO 
should determine whether new and material 
evidence has been received sufficient to 
reopen a claim for service connection for 
sinusitis.  In readjudicating the 
veteran's petition to reopen his 
previously denied claim for service 
connection for sinusitis, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  

4(b).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  
Specifically with regard to the veteran's 
petition to reopen his previously denied 
claim for service connection for 
sinusitis, the SSOC should contain a 
summary of the provisions of 38 C.F.R. 
§ 3.156(a) and a discussion of how they 
affect the RO's determination.  38 C.F.R. 
§§ 19.29, 19.31 (2000).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


